Citation Nr: 1030206	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-31 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity 
Compensation Fund.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant claims to have had active duty service from January 
1945 to May 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of disagreement 
was received in June 2009, a statement of the case was issued in 
July 2009, and a substantive appeal was received in August 2009.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant did not have the requisite service to render him 
basically eligible for VA benefits.  38 U.S.C.A. §§ 101, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

VA requested and obtained service department verification of the 
appellant's service.  Due to the fact that qualifying service and 
how it may be established are governed by law and regulations and 
because the service department's certification 


is binding, the Board's review is limited to interpreting the 
pertinent law and regulations.  Under the circumstances of this 
case, the Board finds that no additional VCAA notice or 
assistance is necessary.

Analysis

Under the American Recovery and Reinvestment Act, a one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).  

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  Section 1002 (d) provides that an eligible person 
is any person who--(1) served--(A) before July 1, 1946, in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military order 
of the President dated July 26, 1941, including among such 
military forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States; or (B) in the 
Philippine Scouts under section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or 
released from service described in paragraph (1) under conditions 
other than dishonorable.

The appellant contends that he is entitled to this VA benefit due 
to his service from January 1945 to May 1946.  Specifically, he 
contends that he served in the recognized guerillas.  He 
submitted an honorable discharge certification from USAFIP Area 
Command dated May 21, 1946.  He also submitted two photographs 
(one of "C" Company Motor Pool, and the other of "D" Company 
Engineer Battalion).    

The United States Court of Appeals for Veterans Claims has held 
that the Secretary has lawfully promulgated regulations making 
service department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Id.

In April 2009, the National Personnel Records Center (NPRC) 
certified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
This finding is binding on VA for purposes of establishing the 
requisite service.  Spencer v. West, 13 Vet. App. 376 (2000).  
Given the applicable statutory and regulatory provisions recited 
above and the facts of this case, the Board finds that the 
appellant does not meet the basic eligibility requirements for a 
one-time payment from the Filipino Veterans Equity Compensation 
Fund.  As the law is dispositive, the claim must be denied 
because of the lack of legal entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


